Exhibit 10.10

PROMISSORY NOTE

$26,250,000

June 6, 2007

 

Behringer Harvard Cordillera, LLC, a Delaware limited liability company
(“Borrower”) FOR VALUE RECEIVED, promises to pay to the order of Behringer
Harvard Opportunity OP I, LP, a Texas limited partnership or its assigns
(“Lender”), at such place as Lender may from time to time designate in writing,
the principal sum of Twenty Six Million Two Hundred Fifty Thousand Dollars
($26,250,000) with interest on the outstanding principal amount at the rates set
forth herein (the “Indebtedness”).

DEFINITIONS

“Business Day” shall mean all days other than Saturday, Sunday or any other day
on which national banks doing business in Dallas, Texas are not open for
business.

“Deed of Trust” shall mean that certain Deed of Trust executed by Borrower on
behalf of Lender and dated of even date herewith.

“Default Interest” shall mean any interest accruing at the Default Interest Rate
and payable pursuant to the terms hereof or of the Deed of Trust.

“Default Interest Rate” shall mean a rate of interest per annum equal to the
lesser of either (a) thirteen percent (13%) or (b) the maximum rate of interest
which may be collected from Borrower under applicable law.

“Event of Default” shall mean any one or more of the following, without
limitation as to the others: (i) failure of Borrower to pay when due any
installment of principal or interest due under this Note, (ii) any assignment
for the benefit of creditors by Borrower or (iii) commencement of any proceeding
under the U.S. Bankruptcy Code or any law of the United States or of any state
relating to the insolvency, receivership, custodianship or debt adjustment by
Borrower or the commencement of any such proceeding against Borrower, or if
Borrower admits in writing an inability to pay debts generally as they become
due or becomes insolvent, or if a receiver, trustee, custodian or liquidator
shall be appointed for Borrower or any substantial part of the Property (as
defined in the Deed of Trust).

“Extended Maturity Date” shall mean June 6, 2008, the date which shall be six
months after the Maturity Date.

“Interest Rate” shall mean nine percent (9.0%) per annum.

“LLC Agreement” shall mean that certain limited liability company agreement of
Borrower dated as of May 10, 2007.

“Maturity Date” shall mean December 6, 2007.

“Payment Date” shall mean the first day of each calendar month, commencing on
the date set forth in Section 1.1, and the Maturity Date (or, if any such date
is not a Business Day, then the first Business Day immediately before such
date).

“Security Agreement” shall mean that certain Security Agreement executed by
Borrower on behalf of Lender and dated of even date herewith.

1


--------------------------------------------------------------------------------


SECTION 1 - STATED MATURITY; INTEREST AND PRINCIPAL PAYMENTS.

1.1           Payment of Interest.  Commencing on July 1, 2007, and continuing
monthly on the same date of each calendar month thereafter up to and until the
Maturity Date or the Extended Maturity Date, as applicable, an installment of
all accrued and unpaid interest shall be due and payable to Lender at the
Interest Rate or, during any time at which an Event of Default is continuing at
the Default Interest Rate.

1.2           Payments of Principal.  On the Maturity Date or the Extended
Maturity Date, if such Maturity Date is extended pursuant to Section 1.3 below,
the unpaid principal balance, together with all accrued but unpaid interest,
shall be due and payable in full.

1.3           Payment on Stated Maturity Date.  Any remaining unpaid
Indebtedness shall be due and payable in full at the Maturity Date provided,
however, that Borrower may extend the Maturity Date for one six month period
upon written notice to Lender no less than thirty days prior to the Maturity
Date.

1.4           Computation of Interest.  Interest under this Note shall be paid
as set forth herein  and shall be calculated based on actual days elapsed and a
three hundred sixty (360) day year.

1.5           Method of Payment.  Each payment due hereunder shall not be deemed
received by Lender until received on a Business Day in Federal funds in lawful
money of the United States of America immediately available to Lender prior to
2:00 p.m. local time at the place then designated by Lender.  Any payment
received on a Business Day after the time established by the preceding sentence,
shall be deemed to have been received on the immediately following Business Day
for all purposes.

1.6           Application of Payments.  Payments under this Note shall be
applied first to the payment of Default Interest and other costs and charges due
in connection with this Note, as Lender determines in its sole discretion, then
to the payment of accrued but unpaid interest, and then to reduction of the
outstanding principal balance (first to payment of the current installment and
the balance in inverse order of maturity whether or not then due).  No principal
amount repaid may be reborrowed.  All amounts due under this Note shall be
payable without setoff, counterclaim or any other deduction whatsoever.

1.7           Prepayment.  The Indebtedness evidenced by this Note may be
prepaid in whole or in part at any time without penalty.

1.8           No Usury.  Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law.  If the applicable
law (state or federal) is every judicially interpreted so as to render usurious
any amount called for under the Note or contracted for, charged, taken, reserved
or received with respect to the Indebtedness or if  Lender’s exercise of the
option to accelerate the maturity of the Loan or any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by
applicable law, then it is Borrower’s and Lender’s express intent that all
excess amounts theretofore collected by Lender shall be credited against the
unpaid principal and all other Indebtedness.  All sums paid or agreed to be paid
to Lender, to the extent permitted by applicable law, shall (i) characterize any
non-principal payment as an expense, fee, charge or premium rather than as
interest (ii) exclude voluntary pre-payments and the effects thereof, (iii)
amortize, prorate, allocate and spread the total amount of interest through the
full stated term of the Indebtedness so that the rate or amount of interest on
account of the Indebtedness does not exceed the maximum lawful rate from time to
time in effect and applicable to the Indebtedness as long as the Indebtedness is
outstanding.  Lender agrees that it will not charge or collect unearned interest
in excess of the maximum amount permitted by applicable law in the event that
the maturity of the Loan is accelerated or the Loan is prepaid or required to be
prepaid.

2


--------------------------------------------------------------------------------


SECTION 2 - DEFAULT; REMEDIES

2.1           Acceleration.  Lender may, by notice to Borrower at any time
during the existence of an Event of Default, declare immediately due and payable
the entire principal amount outstanding hereunder together with all interest and
other charges due hereunder including, without limitation, all Default Interest.

2.2           Default Interest Rate  After an Event of Default, the Default
Interest Rate shall apply, in place of the Interest Rate, to all amounts
outstanding under the Loan.  Such Default Interest shall be compounded on the
monthly anniversary of such Event of Default until paid in full.

2.3           Remedies.  The remedies of Lender as provided herein, or in the
Deed of Trust, or at law or in equity shall be cumulative and concurrent, and
may be pursued singly, successively, or together at the sole discretion of
Lender, and may be exercised as often as occasion therefor shall occur.  The
failure at any time to exercise any right or remedy shall not constitute a
waiver of the right to exercise the right or remedy at any other time.

SECTION 3 - SECURITY

Borrower’s obligations under this Note are secured by the Deed of Trust and the
Security Agreement.  The covenants of the Deed of Trust are incorporated by
reference into this Note.

SECTION 4 - WAIVER

Presentment for payment, demand, notice of dishonor, protest, and notice of
protest, stay of execution and all other defenses to payment generally are
hereby waived by Borrower.  No extension or indulgence or release of collateral
granted from time to time shall be construed as a novation of this Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of the rights
of Lender herein.

SECTION 5 - EXCULPATION

5.1           Lender Exculpation.  Notwithstanding anything to the contrary
contained in this Note, neither Lender nor any present or future shareholder,
director, officer or partner of Lender or of any entity which is now or
hereafter a shareholder, director, officer or partner of Lender (or of any
entity which is now or hereafter a shareholder, director, officer or partner of
a shareholder, director, officer or partner of Lender) shall have any personal
liability, directly or indirectly, under or in connection with this Note or any
agreement made or entered into under or in connection with the provisions of
this Note, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Borrower hereby forever and
irrevocably waives and releases any and all such personal liability.  In
addition, neither Lender nor any successor or assign of Lender shall have at any
time or times hereafter any personal liability, directly or indirectly, under or
in connection with or secured by any agreement, lease, instrument, encumbrance,
claim or right affecting or relating to the Property or to which the Property is
now or hereafter subject.  The limitation of liability provided in this
paragraph is in addition to, and not in limitation of, any limitation on
liability applicable to Lender provided by law or by any other contract,
agreement or instrument.

5.2           Borrower Exculpation.  The personal liability of Borrower to pay
the amounts due under the Note shall be limited to Borrower’s interest in the
Collateral (as defined in the Security Agreement), the Mortgaged Property (as
defined in the Deed of Trust) and in any other collateral given to Lender as
security for the Indebtedness.

3


--------------------------------------------------------------------------------


SECTION 6 - GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL;
SEVERABILITY

6.1           Governing Law.  This Note shall be governed by, and construed in
accordance with, the substantive law of the State of Colorado.

6.2           SUBMISSION TO JURISDICTION/SERVICE OF PROCESS.  BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF THE STATE OF
COLORADO.  FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS NOTE, THE SUBJECT MATTER HEREOF, OR THE LOAN. BORROWER TO
THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR OTHER PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS  NOTE, THE SUBJECT MATTER HEREOF,
OR THE OTHER LOAN (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT AND
(B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING
INSTITUTED BY A LENDER IN STATE COURT TO FEDERAL COURT, OR TO REMAND AN ACTION
INSTITUTED IN FEDERAL COURT TO STATE COURT (UNLESS THE FEDERAL COURT HAS NO
SUBJECT MATTER JURISDICTION.  BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY
MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 7
HEREOF.  BORROWER AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO
SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF LENDER.  FINAL
JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR
PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY
OF BORROWER THEREIN DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR
PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE
LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS,
AGAINST BORROWER OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE
UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH
ASSETS MAY BE FOUND.

6.3           Waiver of Jury Trial.  BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE OR THE DEED OF TRUST,
OR ANY OTHER STATEMENTS OR ACTIONS OF THE LENDER.  BORROWER ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER TO DISBURSE THE MONEY
EVIDENCED BY THIS NOTE.

6.4           Severability.  If any provision of this Note is held to be invalid
or unenforceable by a court of competent jurisdiction, the other provisions of
this Note shall remain in full force and effect, and shall be liberally
construed in favor of Lender.

4


--------------------------------------------------------------------------------


SECTION 7 - NOTICES

7.1           Notices.  All notices, demands and other communications (“Notice”)
under or concerning this Agreement shall be in writing.  Each notice shall be
addressed to the intended recipient at its address set forth in the LLC
Agreement and shall be deemed given on the earliest to occur of (1) the date
when the notice is received by the addressee; (2) the first (1st) Business Day
after the notice is delivered to a recognized overnight courier service, with
arrangements made for payment of charges for next Business Day delivery; or (3)
the third Business Day after the notice is deposited in the United States mail
with postage prepaid, certified mail, return receipt requested.

7.2           Any party to this Agreement may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 7.  Any notice under the Note and or Deed
of Trust which does not specify how notices are to be given shall be given in
accordance with this Section 7.

SECTION 8 - MISCELLANEOUS

8.1           Costs.  If, and as often as, this Note is referred to an attorney
for the collection of any sum payable hereunder, or to defend or enforce any of
Lender’s rights hereunder, or to commence an action, cross-claim, third-party
claim or counterclaim by Lender against Borrower relating to this Note, Borrower
agrees to pay to Lender all costs incurred in connection therewith including
reasonable attorney’s fees (including such fees incurred in appellate,
bankruptcy or insolvency proceedings), with or without the institution of any
action or proceeding, and in addition all costs, disbursements and allowances
provided by law.

8.2           Modification.  Neither this Note nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

8.3           Successors.  As used herein, the terms “Borrower” and “Lender”
shall be deemed to include their respective successors and assigns whether by
voluntary action of the parties or by operation of law.  All of the rights,
privileges and obligations hereof shall inure to the benefit of and bind such
successors and assigns.

8.4           No Waiver.  No failure or delay by Lender in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  Without limiting the foregoing, no disbursement by Lender after a
default by Borrower hereunder shall constitute a waiver of any of the Lender’s
remedies established or referred to hereunder or shall obligate Lender to make
any further disbursement.  No waiver, consent or approval of any kind by Lender
shall be effective unless (and it shall be effective only to the extent)
expressly set out in a writing signed and delivered by Lender.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other notice or
demand in similar or other circumstances, nor shall such notice or demand
constitute a waiver of the rights of Lender to any other or further actions.  In
its sole discretion, Lender may, at any time and from time to time, waive any
one or more of the requirements contained herein, but such waiver in any
instance or under any particular circumstances shall not be considered a waiver
of such requirement or requirements in any other instance or under any other
circumstance.

8.5           Sole and Absolute Discretion.  Any option, consent, approval,
discretion or similar right of Lender set forth in this Note may be exercised by
Lender in its sole and absolute discretion, unless the

5


--------------------------------------------------------------------------------


provisions of this Note specifically require such option, consent, approval,
discretion or similar right to be exercised in Lender’s reasonable discretion.

[Signature follows on next page.]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the date first set forth above.

 

BORROWER

 

 

 

 

BEHRINGER HARVARD CORDILLERA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President

 


--------------------------------------------------------------------------------